Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed on 12/21/2021 in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
12/21/2021 has been entered.
This office action is responsive to the amendment filed on 12/03/2021. As directed by the amendment: claims 1, and 20 are amended, claims 2, 4, 7, 21-22 and 24 are canceled.  Thus, claims 1, 3, 5-6, 8-20, 23, and 25 are presently under consideration in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9-13, 15, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153) in view of Shimizu (JP 2014216287) and Yu et al (2018/0140014).
 	For claim 1, Thorens teaches An e-vapor device (fig.1) (abstract, lines 1-5), comprising: a pre-vapor sector (100 as shown in figure 1) configured to hold and dispense a pre-vapor formulation (par.76, lines 1-5); the pre-vapor sector (100 as shown in figure 1) includes a reservoir (113) and a dispensing interface (117) (par.86) configured to draw the pre-vapor formulation from the reservoir via capillary action (par.86, lines 1-10), and a heater structure (119) arranged in thermal contact with the pre-vapor sector (100 as shown in figure 1)  (par.76, lines 1-5), the heater structure (119) configured to vaporize the pre-vapor formulation to generate a vapor (par.76, lines 1-5),  wherein the heater structure (119 heating coil) is arranged so as to squeeze or to apply a spring force against the dispensing interface (117 wick) (par.173, lines 1-5), and wherein the dispensing interface is a wick (117) (par.34, lines 1-2).


	Shimizu teaches, similar e-vapor device, as shown in fig.3, the heater structure (1) including a base wire (12) and a heater wire (21) coiled around the base wire (12), the base wire being insulated (insulating layers 20) from the heater wire (21) (abstract).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing insulation between the coil and the base wire whereby enabling good thermal efficiency (Shimizu, abstract).
	Yu teaches, similar e-vapor device, wherein the dispensing interface is a wick having a planar form (flat form, par.91, lines 1-2).

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include a wick having a planar form as suggested and taught by Yu, for the purpose of providing a distinct heating section and achieving relatively higher wicking effect without sacrificing resistance of the braid (Yu, par.92, lines 7-8).




For claim 5, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above and Thorens further teaches wherein the heater structure (119, 207 – Fig. 4, 1107 – Fig. 13, 1407 – Fig. 16, 1707 – Figs. 17 - 19) is ring-shaped or C-shaped and the wick (117) extending through the heater structure (par.46 and 64) (Thorens teaches that heating structure or element can be formed with various shapes which ring or C-shaped are included) .

 For claim 6, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above and  Thorens further teaches wherein the heater structure is in a shape of a toroidal inductor (par.170, lines 1-3) (fig.13, 16, and 17-19). 
For claims 9-10, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above; except for claim 9, wherein the base wire has a first diameter, and the heater wire has a second diameter, the first diameter being greater than the second diameter, and for claim 10, wherein a ratio of the first diameter to the second diameter ranges from 2:1 to 4:1.
 	Shimizu further teaches, as shown in fig.3, for claim 9, wherein the base wire (12) has a first diameter (element 12 has diameter as shown in fig.3), and the heater wire (21) has a second diameter (element 21 has diameter as well as shown in fig.3), 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include wherein the base wire has a first diameter, and the heater wire has a second diameter as suggested and taught by Shimuzu, for the purpose of increasing the resistance value without reducing the mechanical strength of the heating element which enable good thermal efficiency (Shimizu, abstract).
 	For claims 11-13, 15 and 18-19, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above; except for claim 11, wherein the base wire is an anodized wire, for claim 12, wherein the anodized wire is an object wire coated with an anodic layer, for claim 13, wherein the object wire is an aluminum wire, a titanium wire, a zinc wire, a magnesium wire, a niobium wire, a zirconium wire, a hafnium wire, or a tantalum wire, for claim 15, wherein the anodic layer has a thickness ranging from 500 to 10,000 nm, for claim 18, wherein the heater wire has a resistivity ranging from 0.5 to 1.5 µΩ.m , for claim 19, wherein the heater wire is formed of a nickel-chromium alloy.  
 	Shimizu further teaches, for claim 11, wherein the base wire (12 as shown in fig.2 and 3) is an anodized wire (lines 160-166 on machines translation), for claim 12, wherein the anodized wire is an object wire coated with an anodic layer (lines 160-166 and lines 193-199 on machines translation ), for claim 13, wherein the object wire is µΩ.m ((lines 132-135, lines147-151 on machines translation ), for claim 19, wherein the heater wire is formed of a nickel-chromium alloy (lines 199-201 on machine translation).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include wherein the base wire is an anodized, the materials of the base wire and heater resistivity as suggested and taught by Shimuzu, for the purpose of increasing the resistance value without reducing the mechanical strength of the heating element which enable good thermal efficiency (Shimizu, abstract).
 	For claim 20, Thorens teaches a method of generating a vapor for an e-vapor device (abstract) (fig.1), the method comprising: thermally contacting a pre-vapor sector within the e-vapor device with a heater structure (119) (par.86, lines 1-9) (abstract, lines 1-5), the pre-vapor sector includes a reservoir (113) and a dispensing interface (117) configured to draw the pre-vapor formulation from the reservoir via capillary action (par.86, lines 1-9) and wherein the heater structure (119) is arranged so as to squeeze or to apply a spring force against the dispensing interface (par.173, lines 1-8), wherein the dispensing interface is a wick (117) (par.34, lines 1-2).


	Shimizu teaches a similar heater structure as shown in fig.3, the heater structure (1) including a base wire (12) and a heater wire (21) coiled around the base wire (12), the base wire being insulated (insulating layers 20) from the heater wire (21) (abstract).
  	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing insulation between the coil and the base wire whereby enabling good thermal efficiency (Shimizu, abstract).
	Yu teaches, similar e-vapor device, wherein the dispensing interface is a wick having a planar form (flat form, par.91, lines 1-2).

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include a wick having a planar form as suggested and taught by Yu, for the purpose of providing a distinct heating section and achieving relatively higher wicking effect without sacrificing resistance of the braid (Yu, par.92, lines 7-8).

  	For claim 23, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above and Thorens further teaches wherein the heater structure (119) is 
 	Thorens fails to teach wherein the base wire of the heater structure is arranged so as to squeeze or to apply the spring force against the dispensing interface.
 	Shimizu further teaches wherein the base wire (12 as shown in fig.3) of the heater structure (1 as shown in fig.3) (abstract) having a heater wire coiled around the base wire.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing good contact between the wick and the heater wire and also by providing insulation between the coil and the base wire whereby enabling good thermal efficiency and  (Shimizu, abstract). 	

	  	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Giordano et al (20140026947).
Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for wherein the heater structure has a yield strength from 50 to 600MPA.

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include a yield strength as suggested and taught by Giordano in order to facilitate a material that was resistant to thermal and mechanical stresses and highly transparent (Giordano, par.30).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Katsuma (5078844).
Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for wherein the anodic layer has a dielectric strength of at least 150 V/m.
Katsuma teaches, similar wire material, wherein the anodic layer has a dielectric strength of at least 150 V/m (col.6, lines 25-31).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include anodic layer has a dielectric strength as suggested and taught by Katsuma in order to prevent cracks and having higher heat resistance (Katsuma, col.3, lines 12-14).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Deevi et al (5224498).
Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for claim 16, wherein the base wire is a transition metal-based wire coated with vitreous enamel. 
Deevi teaches, similar electrical smoking, wherein the base wire is a transition metal-based wire coated with vitreous enamel (col.8, lines 25-30).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include coating with vitreous enamel as suggested and taught by Deevi in order to allow a sufficient quantity of heat to be transferred from each heating region to the flavor-generating medium to facilitate the production of an aerosol or vapor by the flavor-generating medium (Deevi, col. 8, lines 22-24).
 	For claim 17, Thorens in views of Shimizu and Das teaches all the limitation as discussed above; except for wherein the transition metal-based wire is a nickel wire, a nickel-chromium wire, or a stainless steel wire.
 	Shimizu further teaches wherein the transition metal-based wire is a nickel wire, a nickel-chromium wire, or a stainless steel wire (lines 191-201 on machine translation).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, as .

 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Tucker et al (2013/0213419).
 	Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for a central air passage in the pre-vapor sector, wherein the reservoir at least partially surrounds the central passage.
	Tucker further teaches a central air passage (20 as shown in fig.1) in the pre-vapor sector, wherein the reservoir (22 as shown in fig.1) at least partially surrounds the central passage (20 as shown in fig.1) (par.17).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include a central air passage as suggested and taught by Tucker, for the purpose of to heating the liquid material to a temperature sufficient to vaporize the liquid material and form an aerosol (Tucker, abstract).

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6,8-20, 23, and 25 have been considered but are moot because the new ground of rejection does not rely on any 
 	The applicant’s arguments regarding new limitation (“a wick having a planar form” in claims 1 and 20, has been considered but is moot, because the examiner applied new art, Yu et al (2018/0140014), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        15166

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761    
031122